 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 


NOTE PURCHASE AGREEMENT


THIS NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of February 17, 2012,
by and among American Power Corp., a Nevada corporation (the “Company”), and YA
Global Master SPV, Ltd. (the “Investor”).
 
WITNESSETH


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company may issue and sell to the Investor, as provided
herein, and the Investor shall purchase a series of secured convertible notes
substantially in the form attached hereto as Exhibit A (the “Notes”) in an
aggregate principal amount of up to $200,000, which Notes are convertible into
the Company’s common stock, par value $0.0001 per share (the “Common Stock” and
together with the Notes, the “Securities”);
 
WHEREAS, capitalized terms used but not defined herein have the meaning given
thereto in the Standby Equity Distribution Agreement (“SEDA”), between the
Company and the Investor dated the date hereof;
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investor hereby agree as
follows:
 
1. PURCHASE AND SALE OF NOTES.
 
(a) Purchase of Notes.  At any time and from time to time after the Company’s
initial filing of the Registration Statement and prior to the earlier of the
date on which such Registration Statement is declared effective by the SEC and
August 13, 2012, subject to the satisfaction (or waiver) of the terms and
conditions of this Agreement, the Company may notify the Investor in writing
(such writing, a “Purchase Notice”) of its intent to sell a Note to the Investor
and the Investor agrees to purchase such Note from the Company within 10 Trading
Days of the Investor’s receipt of such Purchase Notice (such 10th Trading Day,
the “Closing Date”); provided, however, that (i) the Company may not require the
Investor to purchase an individual Note for a principal amount greater than
$50,000; (ii) the aggregate principal amount of all Notes purchased pursuant
hereto may not exceed $200,000; and (iii) other then with respect to the first
Note purchased pursuant hereto, the Closing Date for any Note may not be within
30 days of the Closing Date for the previous Note.
 
(b) Form of Payment.  Subject to the satisfaction of the terms and conditions of
this Agreement, on each Closing Date, (i) the Investor shall deliver to the
Company the principal amount of the Note to be issued and sold to the Investor,
and (ii) the Company shall deliver to the Investor, the Note duly executed on
behalf of the Company.
 
2. INVESTOR’S REPRESENTATIONS AND WARRANTIES.  The Investor hereby represents
and warrants to, and agrees with, the Company that the following are true and
correct as of the date hereof:
 
 
 
 

--------------------------------------------------------------------------------

 
 
(a) SEDA Representations.  As of the date hereof, the representations and
warranties set forth in Article III of the SEDA are true and correct as if all
references therein to “Agreement” are to this Agreement and all references to
the sale of “Shares” or “Common Stock” are references to the Securities being
sold pursuant hereto.
 
(b) Reliance on Exemptions.  The Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.
 
(c) Transfer or Resale.  The Investor understands that: (i) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Investor shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such Securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration
requirements, or (C) the Investor provides the Company with reasonable
assurances (in the form of seller and broker representation letters) that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the Securities Act, as amended (or a successor rule
thereto) (collectively, “Rule 144”), in each case following the applicable
holding period set forth therein; (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144;
and (iii) neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder.
 
(d) Legends.  The Buyer agrees to the imprinting, so long as is required by this
section, of a restrictive legend in substantially the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT
WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Certificates evidencing the Common Stock issued upon conversion of the Notes
shall not contain any legend (including the legend set forth above), (i)
following any sale of such Common Stock pursuant to Rule 144, or (ii) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the SEC).  The Company agrees that at such time as such legend is no longer
required, it will, no later than three Trading Days following the delivery by
the Investor to the Company or the Company’s transfer agent of a certificate
representing Common Stock issued with a restrictive legend, deliver to the
Investor a certificate representing such shares of Common Stock that is free
from all restrictive and other legends.  The Investor acknowledges that the
Company’s agreement hereunder to remove all such legends from such shares of
Common Stock is not an affirmative statement or representation that such shares
of Common Stock are freely tradable.  The Investor agrees that the removal of
the restrictive legend from certificates representing shares of Common Stock as
set forth herein is predicated upon the Company’s reliance that the Investor
will sell any Securities pursuant to an exemption from the registration
requirements of the Securities Act.
 
3. CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE.  The obligation of the
Investor hereunder to purchase any Note pursuant hereto is subject to the
satisfaction, at or before the applicable Closing Date, of each of the following
conditions, provided that these conditions are for the Investor’s sole benefit
and may be waived by the Investor at any time in its sole discretion:
 
(a) There shall not have been any condition, circumstance, or situation that has
resulted in or would reasonably be expected to result in a Material Adverse
Effect;
 
(b) The Common Stock shall be authorized for quotation or trading on the
Principal Market, trading in the Common Stock shall not have been suspended for
any reason, and all shares of Common Stock issuable upon the conversion of the
Notes shall be approved for listing or trading on the Principal Market.
 
(c) The SEDA is in full force and effect;
 
(d) The representations and warranties of the Company set forth in Article IV of
the SEDA are true and correct as of each Closing Date as though made at that
time (except for representations and warranties that speak as of a specific
date) and as if all references therein to “Agreement” are to this Agreement and
all references to the sale of “Shares” or “Common Stock” are references to the
Securities being sold pursuant hereto;
 
(e) The Company shall have executed and delivered the Note to the Investor;
 
(f) The Investor shall have received an opinion of counsel from counsel to the
Company in a form satisfactory to the Investor;
 
(g) The Company has and continues to use its good faith efforts to have the
Registration Statement declared effective by the SEC;
 
(h) An investor of the Company has pledged to the Investor, pursuant to the form
of Pledge Agreement attached hereto as Exhibit B a number of shares of Common
Stock equal to 150% of the principal amount of the Note divided by the average
of the VWAPs of the Common Stock on the 5 Trading Days prior to the Closing ,
and
 
 
 
 

--------------------------------------------------------------------------------

 
 
(i) The Company has received all necessary authorizations to sell the Note to
the Investor.
 
4. INDEMNIFICATION.  The parties agree that Article V of the SEDA shall apply to
this Agreement.
 
5. GOVERNING LAW. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New Jersey without regard to the
principles of conflict of laws.  The parties further agree that any action
between them shall be heard in Hudson Count, New Jersey, and expressly consent
to the jurisdiction and venue of the Superior Court of New Jersey, sitting in
Hudson County, New Jersey and the United States District Court of New Jersey,
sitting in Newark, New Jersey, for the adjudication of any civil action asserted
pursuant to this paragraph.
 
6. NOTICES.  Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile, provided a copy is mailed
by U.S. certified mail, return receipt requested; (iii) 3 days after being sent
by U.S. certified mail, return receipt requested, or (iv) 1 day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications, shall be:
 
If to the Company, to:
American Power Corp.
 
16 Market Square Centre
 
1400 16th Street, Suite 400
 
Denver, CO 80202
 
Attention: Johannes Petersen
 
Telephone:                    (720) 932-8389
 
Facsimile:                       (720) 932-8189
   
With a copy to:
Davis Graham & Stubbs LLP
 
1550 17th Street, Suite 500
 
Denver, CO 80202
 
Attention:  Michelle Shepston
 
Telephone: (303) 892-7344
 
Facsimile: (303) 893-1379

 
 
 
 

--------------------------------------------------------------------------------

 
 
If to the Investor(s):
YA Global Master SPV Ltd.
 
101 Hudson Street –Suite 3700
 
Jersey City, NJ 07302
 
Attention:             Mark Angelo
 
Portfolio Manager
 
Telephone:            (201) 985-8300
 
Facsimile:               (201) 985-8266
   
With a Copy to:
David Gonzalez, Esq.
 
101 Hudson Street – Suite 3700
 
Jersey City, NJ 07302
 
Telephone:             (201) 985-8300
 
Facsimile:                (201) 985-8266
   



 
Each party shall provide 5 days’ prior written notice to the other party of any
change in address or facsimile number.
 
7. MISCELLANEOUS.
 
(a) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.
 
(b) Entire Agreement; Amendments.  This Agreement supersedes all other prior
oral or written agreements between the Investor, the Company, their affiliates
and persons acting on their behalf with respect to the matters discussed herein,
and this Agreement, and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Investor makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Investor and the Company have caused their
respective signature page to this Note Purchase Agreement to be duly executed as
of the date first written above.
 
COMPANY:
AMERICAN POWER CORP.
                                                                                       
By:      ______________________________________ 
                    Name:
                                                                                Title:
 
INVESTOR:
YA GLOBAL MASTER SPV LTD.
 
By:           Yorkville Advisors, LLC
Its:           Investment Manager
 
By:      ______________________________________
Name:
Title:
 
 
 
     



 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
Form of Note
 


 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit B
 
Pledge Agreement
 


 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------